Citation Nr: 0027972	
Decision Date: 10/23/00    Archive Date: 11/01/00	

DOCKET NO.  97-02 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
strain with degenerative arthritis and disc disease of the 
lumbar spine, currently evaluated as 60 percent disabling.  

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and December 1999 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The appeal was remanded by the Board in January 1998.  An 
April 1999 RO decision granted a 60 percent evaluation for 
the veteran's service-connected low back disability from 
June 19, 1996, the date the veteran reopened his claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected low back disability has 
been assigned a maximum schedular evaluation of 60 percent.  

3.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disability, precluded from all forms 
of substantially gainful employment consistent with his 
education and prior work history.  


CONCLUSIONS OF LAW

1.  An evaluation greater than 60 percent for a low back 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Code 5293 (1999); VAOPGCPREC 36-97 
(December 12, 1997).  

2.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 
Part 4 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded multiple VA examinations and 
personal hearings, and treatment records have been obtained.  
The Board is satisfied that all relevant evidence has been 
obtained regarding the claims, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R 
§ 4.7.  

The veteran's service-connected low back disability has been 
evaluated as 60 percent disabling, the highest evaluation 
assignable under Diagnostic Code 5293 of the Rating Schedule.  
The service-connected low back disability has not been shown 
to have resulted in ankylosis of the spine, including when 
functional impairment due to pain is considered, nor consist 
of residuals of a fracture of a vertebra, so as to warrant a 
higher evaluation under Diagnostic Codes 5285 or 5286.  There 
is no other diagnostic code that provides for an evaluation 
greater than 60 percent for a low back disability.  
Accordingly, the Board concludes that the 60 percent assigned 
for the veteran's low back disability is the maximum 
schedular evaluation.  

The veteran's service-connected disability is his low back 
disability, evaluated as 60 percent disabling.  The veteran's 
combined service-connected disability rating is 60 percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability.  

The record reflects that the veteran has reported two years 
of college education and occupational experience as a 
machinist.  The record reflects that the veteran is not 
currently employed and has not been employed for many years.  
While the veteran's July 1999 claim for individual 
unemployability indicated that he had machinist training in 
1991 and 1992 and had been employed a portion of 1993, his 
substantive appeal, received in January 2000 and relating to 
the individual unemployability claim, reflects that he had 
not been an apprentice machinist in 1991 or any other 
subsequent year of late.  His experience in the machine shop 
was in 1942 and 1943.  He indicated that he had not been able 
to be gainfully employed following his discharge from 
service.  The record indicates that the veteran has been 
awarded nonservice-connected permanent and total disability 
pension benefits based upon disability separate and apart 
from his service-connected disability.  

The report of an August 1996 VA orthopedic examination 
reflects that the veteran reported constant low back pain and 
that he could not bend or lift anything.  He reported 
discomfort in his left leg and that he had been walking with 
a cane for the prior two years.  He indicated that symptoms 
were becoming worse and that he used a wheelchair at home.  
The veteran appeared to be in pain and walked with a spastic 
gait.  Examination of the lumbosacral spine revealed postural 
abnormalities with a lateral tilt and a fixed deformity due 
to muscle spasm in the low back.  There was tenderness.  
Range of motion was accomplished in forward flexion to 
20 degrees, backward extension was to 0 degrees, right and 
left lateroflexion were to 5 degrees and right and left 
lateral rotation were to 0 degrees.  There was objective 
evidence of pain on motion.  The diagnoses included advanced 
degenerative disc disease of the lumbosacral spine.  

The report of a September 1998 VA neurology examination 
reflects that the veteran had sustained a stroke in 1994 with 
some weakness in his right arm and leg and a second stroke in 
January 1995 with moderate paralysis of his left face, arm, 
and leg.  On examination, in the lower extremity on the left, 
there was 60 percent weakness of the hip and knee and 
40 percent at the ankle and foot.  On the right, the lower 
extremity exhibited normal strength.  The diagnoses included 
degenerative arthritis of the lumbar spine with history of 
sciatica and status post stroke with left hemiparesis.  The 
examiner commented that the weakness noted on examination was 
largely attributable to the veteran's stroke.  The veteran 
did have a degenerative condition of the lumbar spine and 
suffered from radiculopathy in the lower extremity.  

The report of a November 1999 VA orthopedic examination 
reflects that the examiner was aware that the veteran also 
experienced a nervous disorder and history of stroke in 1994 
and 1995, in addition to his back disability.  On examination 
of the lumbosacral spine, there was a loss of lordosis and 
spasm in the paravertebral muscle.  There was tenderness.  
Extension was accomplished to 0 degrees with pain, flexion 
was to 20 degrees, lateroflexion was to 5 degrees, 
bilaterally, and rotation as to 0 degrees.  There was 
moderate muscle atrophy in the left lower extremity.  X-rays 
of the lumbosacral spine revealed advanced degenerative disc 
disease at L4-5 and L5 - S1 with minor degenerative changes 
in other areas.  The diagnoses included subjective complaint 
of back pain and stiffness with gross degenerative disc 
disease of the lumbosacral spine; residual of stroke 
manifested in the left upper and lower limbs.  It was the 
examiner's opinion that the veteran was not employable 
individually due to his service-connected disability.  

With consideration of the testimony offered at the veteran's 
personal hearings regarding the pain experienced by the 
veteran, his education, and his prior work history, and the 
opinion offered by the examiner who conducted the November 
1999 VA orthopedic examination that the veteran was 
unemployable due to his service-connected disability, noting 
that this same examiner conducted the August 1996 examination 
and indicated in the report relating thereto an awareness 
that the veteran received service connected disability on 
account of his low back condition, as well as the September 
1998 VA neurology examination attributing the majority of the 
veteran's weakness to residuals of strokes, the Board 
concludes that the evidence is in equipoise as to whether or 
not the limitations imposed by the veteran's 
service-connected low back disability would prohibit him from 
being able to perform any occupation in a substantially 
gainful manner.  In resolving all doubt in the veteran's 
behalf, the veteran is unable to secure or follow a 
substantially gainful occupation because of his 
service-connected disability.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.340, 3.41, 4.16, and Part 4.  



ORDER

An increased rating for chronic lumbar strain with 
degenerative arthritis and disc disease of the lumbar spine 
is denied.  

A total disability rating based on unemployability due to 
service-connected disability is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals




 

